Exhibit 10.2

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

Double asterisks denote omissions.

AMENDED & RESTATED EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (this “Agreement”) is effective as of the
8th day of March, 2004, (the “Effective Date”) and amended and restated as of
October 14, 2015 to reflect Amendment 1 and 2 between Merck KGaA, of Frankfurter
Str. 250, 64293 Darmstadt, Germany (hereinafter called “Merck,” which expression
includes its successors and assigns) of the one part and Viventia Bio, Inc., of
147 Hamelin Street, Winnipeg MB, R3T 3Z1, CANADA (hereinafter called “Viventia,”
which expression includes its successors and permitted assignees) of the other
part. Each of Merck and Viventia are herein sometimes referred to individually
as a “Party” and collectively as “Parties.”

WHEREAS, Merck Controls certain proprietary Technology related to the genetic
engineering of biological materials, including proteins and the removal of
immunogenic sequences from proteins to produce genetic variants of such proteins
for therapeutic or in vivo diagnostic purposes.

WHEREAS, Merck and Viventia have entered into that certain Research Agreement
(the “Research Agreement”) dated as of September 20, 2002.

WHEREAS, Viventia has exercised its option to obtain an exclusive license to
certain proprietary Technology under Section 3.7 of the Research Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED as follows:

 

1. DEFINITIONS.

Throughout this Agreement, where the context so requires, the use of the
singular form of a word shall be construed to include the plural and the use of
the plural shall be construed to include the singular, and the use of any gender
shall include all genders. Any words used but not otherwise defined herein shall
have the meanings ascribed to them in Section 1 of the Research Agreement. In
this Agreement the following words and expressions shall be construed as
follows:

 

  (a) “Affiliate” shall mean any corporation, company, firm, partnership or
other entity that directly or indirectly controls, is controlled by or is under
common control with either Party to this Agreement. For purposes of this
definition, “control” shall mean the ownership, directly or indirectly, of fifty
percent (50%) or more of the issued share capital or shares of stock entitled to
vote for the election of directors, in the case of a corporation, or fifty
percent (50%) or more of the equity interests in the case of any other entity or
the legal power to direct or cause the direction of the general management and
policies of the entity in question.

 

  (b) “Merck Technology” shall mean Technology Controlled by Merck as of the
Effective Date or developed hereafter whether or not in the course of the
Research Program, by Merck or jointly by Merck and Viventia or a third party
that is related to the genetic engineering of biological materials, including
proteins and plasmids and the removal of immunogenic sequences from proteins or
plasmids and the generation of genetic variants thereof, provided that, any
Technology Controlled by Viventia or developed by Viventia that is related to
the Protein shall be deemed to be Viventia Technology and Viventia shall have
exclusive ownership and control of same.

 

  (c) “BLA” shall mean a Biologics License Application, or similar application
for marketing approval of a Licensed Product for use in the Field submitted to
the FDA, or a foreign equivalent of the FDA.

 

1



--------------------------------------------------------------------------------

  (d) “Confidential Information” shall have the meaning set forth in Section 15
of this Agreement.

 

  (e) “Contract Year” shall mean the period beginning on the Effective Date and
ending on the first anniversary thereof (“Contract Year l “), and each
succeeding twelve (12) month period thereafter during the term of this Agreement
(referred to herein as “Contract Year 2,” “Contract Year 3,” etc.).

 

  (f) “Control” or “Controlled” shall mean (i) with respect to any Technology
(other than proprietary materials of a Party) and/or Patent Rights, the
possession by a Party of the ability to grant a license or sublicense of such
Technology and/or Patent Rights as provided herein without violating the terms
of any agreement or arrangement between such Party and any third party and
(ii) with respect to proprietary materials, the possession by a Party of the
ability to supply such proprietary materials to the other Party as provided
herein without violating the terms of any agreement or arrangement between such
Party and any third party.

 

  (g) “DeImmunised Proteins” shall mean the DeImmunised genetic variants of the
Protein developed by Merck under the Research Agreement identified on Schedule
A, attached hereto and incorporated herein by reference.

 

  (h) “DeImmunised Plasmids” shall mean the genetically engineered plasmids that
encode the DeImmunised Protein identified on Schedule A, attached hereto and
incorporated herein by reference.

 

  (i) “Effective Date” shall have the meaning set forth above in the
introduction to this Agreement.

 

  (j) “FDA” means the United States Food and Drug Administration or its
successor.

 

  (k) “Field” shall mean the use of the DeImmunised Protein for therapeutic and
in vivo diagnostic purposes in humans.

 

  (l) “First Commercial Sale” shall mean the date of the first commercial sale
(other than for purposes of obtaining Regulatory Approval) of a Licensed Product
by or on behalf of Viventia or any sublicensee.

 

  (m) “IND” shall mean Investigational New Drug application filing in the USA or
its equivalent in any country in the European Union for approval to undertake a
controlled and lawful study in humans of the Licensed Product that is designed
to demonstrate statistically whether such Licensed Product is safe for use in
humans in a manner sufficient to file a BLA or New Drug Application or its
equivalent to obtain regulatory approval to market and sell that Licensed
Product in the United States or any country in the European Union.

 

  (n) “Joint Patent Rights” shall mean all Patent Rights that claim Joint
Program Technology. Joint Patent Rights as of the Effective Date are listed
in Schedule B, attached hereto and incorporated herein by reference.

 

  (o) “Joint Program Technology” shall mean any and all Technology relating to
the Protein or any DeImmunised Plasmid or DeImmunised Protein jointly made,
developed conceived and/or reduced to practice by employees of, or consultants
to, both Parties, or (b) by Viventia through the material use of Merck
Technology, provided that Joint Program

 

2



--------------------------------------------------------------------------------

  Technology shall not include Technology relating to (i) the Protein (ii) the
composition, manufacture, or use of antibodies, antibody fragments (including
single chain or single domain antibodies), or peptide-based antibody mimics,
whether by themselves or conjugated to or associated with an active molecule, or
(iii) fusion proteins.

 

  (p) “Licensed Patent Rights” shall mean all Patent Rights which are Controlled
by Merck as of the Effective Date (including Merck ‘s interest in Joint Patent
Rights) and any other patents and applications set forth in Schedule C, and all
provisional applications, substitutions, continuations, continuations-in-part,
divisionals and renewals, all letters patent granted thereon, if any, and all
reissues, reexaminations and extensions thereof, and supplemental protection
certificates of invention and utility models of such patents and applications
set forth in Schedule C. Schedule C is attached hereto and incorporated herein
by reference.

 

  (q) “Licensed Product” shall mean any product that (i) incorporates
DeImminised Protein, (ii) is produced by use of a DeImmunised Plasmid, or
(iii) the manufacture, use, or sale of which would, absent the license granted
to Viventia hereunder, infringe one or more of the claims included in the
Licensed Patent Rights that has not expired, been revoked or disclaimed, or
found to be invalid or unenforceable in an unappealed or unappealable decision
of a court of competent jurisdiction.

 

  (r) “Licensed Technology” shall mean all Merck Technology and Merck’s interest
in Joint Program Technology.

 

  (s) “New Drug Application” shall mean a new drug application (as defined in
Title 21 of the United States Code of Federal Regulations, as amended from time
to time) filed with the FDA or its foreign equivalent seeking regulatory
approval to market and sell any Licensed Product in the United States or any
country in the European Union.

 

  (t) “Net Sales” shall mean gross proceeds measured in Dollars as of the date
of sale resulting from the invoice price less (a) usual trade and/or cash
discounts actually allowed or taken; (b) forwarding expenses, freight, postage
and duties actually paid or allowed and taxes imposed directly on licensee for
sales, all if separately identified in the invoice; and (c) credits for goods
actually returned. No deductions shall be made for commissions paid or for the
cost of collections. For Licensed Products sold or otherwise transferred other
than for money, “Net Sales” shall be calculated based upon the “fair market
value” of the Licensed Product determined in an arm’s-length transaction. Net
Sales shall be calculated on the price from Viventia, a licensee, a sublicensee,
or their Affiliates to the first purchaser who is not a licensee, a sublicensee
or Affiliate and not on sales between or among licensees, sublicensees, or their
Affiliates.

 

  (u) “Patent Rights” shall mean the rights and interests in and to (i) issued
patents and pending patent applications without limitation to any country,
including, without limitation, all provisional applications, substitutions,
continuations, continuations-in-part, divisionals and renewals, all letters
patent granted thereon,· if any, and all reissues, reexaminations and extensions
thereof, and supplemental protection certificates of invention and utility
models and (ii) copyrights with respect to data Controlled by a Party.

 

3



--------------------------------------------------------------------------------

  (v) “Phase III Clinical Trial” shall mean, as to a particular Licensed Product
for a particular indication, a controlled and lawful study in humans of the
safety and efficacy of such Licensed Product for such indication, which is
prospectively designed to demonstrate statistically whether such Licensed
Product is safe and effective for use in such indication in a manner sufficient
to file a BLA or New Drug Application or its equivalent to obtain regulatory
approval to market and sell that Licensed Product in the United States or any
country for the indication under investigation in such study.

 

  (w) “Protein” shall mean the starting protein as specified in Schedule A
hereto.

 

  (x) “Technology” shall mean and include all inventions, discoveries,
improvements, trade secrets and proprietary methods and materials, whether or
not patentable, including, but not limited to (i) samples of, methods of
production or use of; and structural and functional information pertaining to,
chemical compounds, proteins or other biological substances and (ii) technical
and scientific information (including any negative results), data, formulations,
techniques and know-how.

 

  (y) For clarity, it is agreed that “Deliverables” (as defined in the Research
Agreement and incorporated in this Agreement) include [**] and [**] and [**] and
the expression products of the inserts of such plasmids.

 

2. COMMENCEMENT.

This Agreement shall be deemed to have been made as of the Effective Date and
shall be read and construed accordingly.

 

3. GRANT OF RIGHTS.

 

  (a) Merck hereby grants to Viventia an exclusive world-wide, royalty bearing
license under Licensed Technology and Licensed Patent Rights solely to develop,
have developed, make, have made, use, sell, distribute for sale, have sold,
import and/or have imported Licensed Products in the Field, together with the
right to grant sublicenses. For clarity, this grant of an exclusive license to
Viventia with respect to Licensed Products (including Deliverables, Deimmunised
Plasmids and Deimmunised Proteins) shall not prevent Merck from granting
licenses to others under the Merck Technology, Merck Patent Rights and Merck’s
interest in Joint Program Technology and Joint Patent Rights outside the scope
of the exclusive license granted to Viventia.

 

  (b) Viventia shall notify Merck of the grant of each sublicense within thirty
(30) days of its effective date, such notification to include the name and
address of the sublicensee and the general nature and subject matter of the
sublicense. Viventia shall use its best efforts to ensure that any sublicensee
performs its obligations under any such sublicense and shall remain liable for
the performance of Viventia’s obligations hereunder. Merck will not establish
any contact with the sublicensee in relation to the sublicense without the prior
written consent of Viventia.

 

4. PAYMENTS.

 

  4.1 General. The Parties acknowledge that the principal value· contributed by
Merck under this Agreement is the Licensed Technology. Viventia acknowledges and
agrees that the value it receives hereunder is in its access to the Licensed
Technology. Accordingly, Viventia has agreed to pay the license fees and
milestones for access to and use of Licensed Technology as set forth herein even
though Merck may not Control patent applications or patents covering the
manufacture, sale, use or importation of a particular Licensed Product and,
regardless of whether a Licensed Product is covered by a patent application or
patent within the Licensed Patents.

 

4



--------------------------------------------------------------------------------

  4.2 Upfront Payment. In consideration for the exclusive license granted
pursuant to Section 3(a) hereof Viventia shall pay to Merck the sum of
twenty-five thousand U.S. dollars (U.S. $25,000) upon signature of this
Agreement.

 

  4.3 Milestone Payments. Viventia shall pay Merck the following amounts upon
the achievement of the milestones set forth below:

 

  (a) Two million U.S. dollars (U.S. $2,000,000) upon the commencement of the
first Phase III Clinical Trial (first patient in) conducted on a Licensed
Product.

 

  (b) Two million U.S. dollars (U.S. $2,000,000) upon submission of the first
BLA (or its equivalent) for a Licensed Product.

 

  (c) Two million U.S. dollars (U.S. $2,000,000) upon first approval in any of
the United States, Canada, Europe (including Switzerland) or Japan of a BLA for
a Licensed Product, plus one million U.S. dollars (U.S. $1,000,000) on each of
the second and third approval of such BLA in different jurisdictions within
United States, Canada, Europe (including Switzerland) or Japan, for a total of
four million U.S. dollars (U.S. $4,000,000).

 

  (d) Two million U.S. dollars (U.S. $2,000,000) upon first approval in any of
the United States, Canada, Europe (including Switzerland) or Japan of the next
BLA for a Licensed Product, plus one million U.S. dollars (U.S. $1,000,000) on
each of the second and third approval of such BLA in different jurisdictions
within United States, Canada, Europe (including Switzerland) or Japan, for a
total of four million U.S. dollars (U.S. $4,000,000).

For clarity, each milestone payment in (a)-(d) above will be due only once per
Licensed Product.

 

  4.4 Fees.

 

  (a) Viventia shall pay Merck a sublicense fee, of two hundred fifty thousand
U.S. dollars (U.S. $250,000) for each and every sublicense that it grants
hereunder.

 

  (b) Viventia shall also pay to Merck an annual license fee .of twenty five
thousand U.S. dollars (U.S. $25,000) for the maintenance of the license granted
pursuant to Section 3 of this Agreement for each Contract Year during the term
of this Agreement. Such annual license fees shall be due and payable to Merck on
the first day of each Contract Year during the term of this Agreement and are
not creditable against amounts owed by Viventia to Merck pursuant to Sections
4.3 and 4.5. In the event that Licensee does not receive approval for an IND by
the end of Contract Year 5, then the Licensee shall make an additional annual
payment of one million U.S dollars ($1,000,000) in addition to the annual
license fee payable for the relevant Contract Year (each, an “Additional Annual
Payment”). Such Additional Annual Payments shall be due and payable on the first
day of Contract Year 6 and each subsequent Contract Year until an IND is
approved at which time such Additional Annual Payments will cease. All
Additional Annual Payments to be paid under this Section 4.4(b) shall be
creditable against amounts required to be paid by Viventia to Merck under
Section 4.3 of this Agreement subsequent to the payment of such Additional
Annual Payment.

 

5



--------------------------------------------------------------------------------

  (c) All of the payments set forth in sections 4.2, 4.3 and 4.4 are to be
understood net, exclusive of Value Added Tax.

 

  4.5 Royalties.

Viventia shall pay Merck a royalty based on aggregate Net Sales of each Licensed
Product sold during the License Term (as defined in Section 5) by Viventia
and/or its Affiliates and sublicensees equal to one and a half percent (1.5%) on
the first one hundred fifty million U.S. dollars (U.S. $150,000,000) of such Net
Sales of each Licensed Product, and two percent (2.0%) on Net Sales above that
amount.

 

  4.6 Accounting.

 

  (a) All payments under this Agreement shall be due. in the case of Section 4.3
within thirty (30) days of the occurrence of the relevant milestone event and,
in the case of Section 4.4(a) within thirty (30) days of the execution of the
sublicense, in each case without the requirement for an invoice from Merck.
Viventia will promptly notify Merck of the achievement of any milestone event
for which a payment to Merck is required under this Section 4. After the
beginning of commercialization of each Licensed Product, all payments relating
thereto under this Agreement pursuant to Section 4.5 above shall be due within
thirty (30) days following the end of each calendar quarter.

 

  (b) The Net Sales used for computing the royalties payable hereunder shall be
computed and the royalties shall be paid, in U.S. Dollars. For purposes of
determining the amount of royalties due from Viventia, the amount of Net Sales
in any foreign currency shall be computed by converting such amount into dollars
at the prevailing commercial rate of exchange for purchasing dollars with such
foreign currency as reported in The Wall Street Journal as of the last business
day of the relevant quarter.

 

  (c) Viventia agrees to keep true and accurate records and books of account
containing all data necessary for the calculation of the royalties payable to
Merck under Section 4 of this Agreement. Such records and books of account shall
upon reasonable notice having been given by Merck be open during business hours
for inspection by a duly authorised, but neutral and independent accountant, who
shall be acceptable to both parties without prejudice. Merck will bear the full
cost of such audit unless such audit discloses an underpayment of more than five
percent (5%) from the amount of total payments due. In such case, Viventia shall
bear the full cost of such audit. The terms of this Section 4.6(c) shall survive
any termination or expiration of this Agreement for a period of three (3) years.

 

  (d)

Viventia shall prepare a statement in respect of each calendar quarter of this
Agreement, which shall show for the calendar quarter in question Viventia’s Net
Sales, on sales by it, its Affiliates or sublicensees of the Licensed Products
on a country by country basis, details of the quantities of Licensed Products
manufactured and sold in each country and the royalty and VAT due, if any, to
Merck thereon pursuant to Section 4 .above. Such statement shall be submitted to
Merck within thirty (30) days following the end of the calendar quarter or part
thereof to which it relates together with a remittance for the royalties and VAT
due to Merck, if any. If Merck shall give notice to Viventia within thirty
(30) days of the receipt of any such statement that it does not accept the same

 

6



--------------------------------------------------------------------------------

  such statement shall be certified by an independent chartered accountant
appointed by mutual agreement between the parties hereto or, in default of such
an agreement, within fourteen (14) days, by the President for the time being of
the Institute of Chartered Accountants of England and Wales in London. Viventia
shall make available all books and records required for the purpose of such
certification at reasonable times during normal business hours and the statement
so certified shall be binding between the parties to this Agreement. The costs
of such certification shall be the responsibility of Merck if the certification
shows the original statement to have been accurate and otherwise shall be the
responsibility of Viventia. Following any such certification the Parties shall
make any adjustments necessary in respect of the royalties already paid to Merck
in relation to the year in question.

 

  (e) Viventia shall pay royalties to Merck free and clear of and without
deduction or deferment in respect of any demand, set-off, counterclaim or other
dispute and so far as is legally possible such payment shall be made free and
clear of any taxes imposed by or under the authority of any government or public
authority and, in particular but without limitation where any sums due to be
paid to Merck hereunder are subject to any withholding or similar tax. Viventia
shall pay such additional amount as shall be required to ensure that the net
amount received by Merck hereunder will equal the full amount which would have
been received by it had not such tax, including VAT, been imposed or withheld.
Viventia and Merck, without prejudice to the foregoing, shall use their best
endeavours to do all such lawful acts and things and to sign all such lawful
deeds and documents as will enable Viventia to take advantage of any applicable
legal provision or any double taxation treaties with the object of paying the
sums due to Merck without imposing or withholding any tax. Sums are expressed in
this Agreement as exclusive of value added tax. Merck agrees to provide Viventia
with a VAT invoice in respect of every payment affected by VAT.

 

  (f) Where Merck does not receive payment of any sums due to it within the
period specified hereunder in respect thereof, interest shall accrue on the sum
outstanding at the rate of one percent (1% ) per month calculated on a daily
basis without prejudice to Merck’s right to receive payment on the due date
therefor.

 

5. LICENSE TERM AND TERMINATION.

 

  (a) Subject to the terms and conditions of this Agreement, the term of the
license (the “License Term”) granted pursuant hereto shall commence upon the
Effective Date and continue in force on a country-by-country and product-by
product basis until the longer of (a) the expiration of the last to expire of
the Licensed Patent Rights in the country covering the Licensed Product and
(b) ten (10) years from the first commercial sale in such country of such
Licensed Product, provided that in no event shall royalties on each Licensed
Product be payable for more than 15 years from the first commercial launch
anywhere in the world of such Licensed Product. Upon expiration of the License
Term or royalty obligation for each Licensed Product, Viventia shall have a
worldwide, exclusive, fully paid up, royalty-free license under any and all
Licensed Technology and/or Licensed Patent Rights covering the Licensed Product
to the extent necessary or useful to develop, have developed, make, have made,
use, sell, distribute for sale, have sold, import and/or have imported Licensed
Products in the Field.

 

7



--------------------------------------------------------------------------------

  (b) Viventia may terminate this Agreement and the licenses granted pursuant
hereto by giving to Merck six (6) months prior written notice to Merck of the
same. Such termination shall not prejudice Merck in its enforcement of the
Licensed Patents in the event of subsequent manufacture of Licensed Products by
Viventia.

 

  (c) Termination of this Agreement or of such licenses shall be without
prejudice to any rights of either Party against the other which may have accrued
up to the date of such termination and Viventia shall pay to Merck
the·appropriate royalties hereunder on all inventory of Licensed Products (on
which royalties have not already been paid) held at the date of termination by
Viventia or any person engaged by Viventia to manufacture the Licensed Products
and shall thereafter be free to sell such Licensed Products on which applicable
royalties have been paid to Merck. Sections 5(a), 9, 11, 14, 15, 16, 19, 20 and
21 shall survive the expiration or termination of this Agreement.

 

  (d) Neither Party may terminate this Agreement for breach without first giving
the alleged breaching Party written notice of the acts or omissions alleged to
constitute a breach and providing a reasonable period of time to cure such
alleged breach of not less than sixty (60) days with respect to the payment of
money and not be less than one hundred twenty (120) days for any other acts.

 

6. MUTUAL REPRESENTATIONS AND WARRANTIES.

Each Party hereby represents and warrants to the other Party as follows:

 

  (a) It is duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it is incorporated, and has full power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including, without limitation, the right to grant the licenses
granted hereunder.

 

  (b) As of the Effective Date, (i) it has the power and authority and the legal
right to enter into this Agreement and perform its obligations hereunder;
(ii) it has taken all necessary corporate action on its part required to
authorize the execution and delivery of the Agreement and the performance of its
obligations hereunder; and (iii) the Agreement has been duly executed and
delivered on behalf of such Party, and constitutes a legal, valid and binding
obligation of such Party and is enforceable against it in accordance with its
terms.

 

  (c) As of the Effective Date, it has sufficient legal and/or beneficial title
under its intellectual property rights necessary to perform activities
contemplated under this Agreement and to grant the licenses contained in this
Agreement exclusively to Viventia free and clear of the rightful claim of any
third party.

 

7. LIMITATION ON WARRANTIES.

 

  (a) Nothing in this Agreement or in any licenses granted pursuant to this
Agreement shall be construed as a representation or warranty that any of the
Licensed Patent Rights are valid or that any manufacture, use, sale or other
disposal of the Licensed Products is not an infringement of any patents or other
rights not vested in Merck.

 

  (b) MERCK MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
REGARDING THE LICENSED TECHNOLOGY AND LICENSED PATENT RIGHTS, DEIMMUNISED
PLASMIDS, OR DEIMMUNISED PROTEINS, INCLUDING WITHOUT

 

8



--------------------------------------------------------------------------------

  LIMITATION, ANY REPRESENTATION OR WARRANTY REGARDING VALIDITY, ENFORCEABILITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, INCLUDING ANY CLINICAL
PURPOSE OR OTHER USE WITH RESPECT TO HUMANS OR NON-INFRINGEMENT OF THIRD PARTY
RIGHTS. ALL TECHNOLOGY PROVIDED TO VIVENTIA BY MERCK HEREUNDER IS PROVIDED “AS
IS.”

 

8. VIVENTIA COVENANTS.

 

  (a) Viventia shall promote the sale of the Licensed Products of good
marketable quality and shall use reasonable endeavours to meet the market demand
therefore.

 

  (b) Viventia will use all Licensed Technology and Licensed Patent Rights,
licensed hereunder, in compliance with all applicable laws and regulations,
including but not limited to, those relating to animal testing, biotechnological
research or the handling and containment of biohazardous materials.

 

9. INDEMNIFICATION BY VIVENTIA.

Viventia shall indemnify, defend and hold harmless Merck, its Affiliates and
their respective directors, officers, employees, and agents and their respective
successors, heirs and assigns (the “Merck Indemnitees”), against any liability,
damage, loss or expense (including reasonable attorneys’ fees and expenses of
litigation) (collectively, “Losses”) incurred by or imposed upon the Merck
Indemnitees, or any one of them, in connection with any claims, suits, actions,
demands or judgments of third parties, including without limitation personal
injury and product liability matters and claims of suppliers and Viventia
employees (except in cases where such claims, suits, actions, demands or
judgments result from a material breach of this Agreement, negligence or wilful
misconduct on the part of Merck) arising out of (a) the breach or alleged breach
of any representation, warranty or covenant of Viventia under Sections 6, 7 or 8
hereof, (b) the negligence or misconduct of Viventia, its Affiliates or their
respective employees or agents; or (c) the development, testing, production,
manufacture, promotion, import, sale or use by any person of any Licensed
Product which is manufactured or sold by Viventia or by an Affiliate,
sublicensee, distributor or agent of Viventia.

 

10. DILIGENCE.

Viventia agrees to exercise reasonable commercial efforts to seek regulatory
approval to market Licensed Products and develop markets for and market Licensed
Products.

 

11. OWNERSHIP OF LICENSED TECHNOLOGY AND LICENSED PATENT RIGHTS.

 

  (a) Viventia acknowledges and agrees that as between the Parties, Merck shall
own all Licensed Technology, and Licensed Patent Rights.

 

  (b) Except as provided in paragraph (c) below, Merck and its Affiliates shall
have the right, but not the obligation to prosecute, file and maintain any
patent applications or patents relating to any Licensed Patent Rights. To the
extent that Merck decides not to prosecute, file, or maintain any Licensed
Patent Rights, it shall notify Viventia of same and Viventia shall have the
right, but not the obligation to prosecute, file and maintain any patent
applications or patents with respect to Licensed Patent Rights reasonably
related to Licensed Products; Merck shall reasonably cooperate with Viventia in
such filings.

 

9



--------------------------------------------------------------------------------

  (c) Viventia shall have the right, but not the obligation, to prosecute, file
and maintain any patent applications or patents relating to any Licensed Patent
Rights that claim or are otherwise directed to Deliverables, Deimmunised
Plasmids and Deimmunised Proteins (including compositions comprising same and
methods of making or using all of the foregoing. To the extent that Viventia
decides not to prosecute, file or maintain any such patents or applications, it
shall notify Merck of same and Merck shall have the right, but not the
obligation to prosecute, file and maintain them; Viventia shall reasonably
cooperate with Merck in such filings.

 

12. INFRINGEMENT.

 

  (a) Each Party shall notify the other promptly after such Party becomes aware
of any alleged infringement of any Licensed Patent Rights in any country through
the sale of a Licensed Product.

 

  (b) If any of the Licensed Patent Rights under which Viventia holds a license
is infringed by a third party through the sale of a Licensed Product, Viventia
and/or its Affiliates and sublicensees shall have the right and option, but not
the obligation, to bring an action for infringement, at its sole expense,
against such third party in the name of Viventia and/or in the name of Merck,
and to join Merck as a plaintiff if required. Viventia shall promptly notify
Merck of any such action and shall keep Merck informed as to the prosecution of
any action for such infringement. Viventia shall control the conduct of such
litigation, including settlement thereof, but shall not settle without the prior
consent of Merck, such consent not to be unreasonably delayed or withheld. In
the event Viventia exercises the right to sue herein conferred, any recoveries
shall first be used reimburse it for costs and expenses of suit, including
attorneys’ fees, and if after such reimbursement any funds remain they shall be
treated as Net Sales and Viventia shall promptly pay to Merck the royalty due on
same. In the event that Viventia does not institute an infringement proceeding
against an infringing third party within one hundred twenty (120) days after
becoming aware or receiving notice of any alleged infringement through the sale
of a Licensed Product for which it has a right and option to bring an action
under this Section 12(b), then Merck shall have the right and option, but not
the obligation, to institute such an action and to retain any recovered damages.
If by statute or regulation, a delay of one hundred twenty (120) days would
result in a diminishment of rights, including by way of example but not
limitation loss of the opportunity for a stay of approval of an infringing
product, then the one hundred twenty (120) day period above shall be shorted to
the extent required to end ten (10) days before the date on which the
diminishment of rights would occur.

 

  (c) In any infringement suit either Party may institute to enforce any rights
pursuant to this Agreement, the other Party hereto shall, at the request of the
Party initiating such suit, cooperate in all respects and, to the extent
reasonably possible (without adversely affecting the other Party’s normal
business operations), have its employees testify when requested and make
available relevant records, papers, information, samples, specimens, and the
like. All reasonable out-of-pocket costs incurred in connection with rendering
cooperation requested hereunder shall be paid by the Party requesting
cooperation.

 

  (d) The costs and expenses of any action instituted pursuant to this
Section 12 including reasonable fees of attorneys and other professionals) shall
be borne by the Party instituting the action, or, if the Parties elect to
cooperate in instituting and maintaining such action, such costs and expenses
shall be borne by the Parties in such proportions as they may agree in writing.
Each Party shall execute all necessary and proper documents and take such
actions as shall be appropriate to allow the other Party to institute and
prosecute such infringement actions (if such other Party has the right to
institute and prosecute such infringement actions pursuant to this Section 12).

 

10



--------------------------------------------------------------------------------

13. INSURANCE.

Viventia shall maintain comprehensive general liability insurance in the amount
of five million U.S. dollars (U.S. $5,000,000) per occurrence during the term of
this Agreement and Product Liability Insurance in the amount of five million
U.S. dollars (U.S. $5,000,000) per occurrence for all periods during which it
has a Licensed Product for sale. Viventia shall list Merck as an “Additional
Insured” under its insurance policies described above and shall provide a
certificate of insurance to Merck reflecting the same.

 

14. NOTICES.

 

  (a) All notices and statements to either Party required under this Agreement
shall be made in writing delivered via certified mail, return receipt requested,
courier, provided that evidence of delivery is made, or facsimile with
confirmation of such transmission addressed to such Party at the following
addresses or faxed to the appropriate numbers set forth below (with the copies
to other parties set forth below) or to such other address as may be designated
from time to time:

 

To Merck    With a copy to: Merck KGaA    Merck KGaA Frankfurter Str. 250   
Frankfurter Str. 250 64293 Darmstadt    64293 Darmstadt Germany    Germany
Attention: Arno Hartmann,    Attention: Jens Eckhardt, Patent Department (PS-P)
   Legal Department (LE-HE) Tel: +49 6151 72-7669    Tel: +49 6151 72-2398 Fax:
+49 6151 72-94158    Fax: +49 6151 72-2373 To Viventia:    With a copy to:
Viventia Bio, Inc.    Life Sciences Law Group, LLC 147 Hamelin Street    12
Terry Drive Winnipeg MB, R3T 3Z1, CANADA    Suite 203 Attention: Stephen Hurly
   Newtown, PA 18940 President & CEO    Attn: Manya S. Deehr, Esq. Tel: 1
204-478-1023    Tel: 1 215-944-8112 Fax: 1 204-452-7721   

 

  (b) All notices and statements provided to a Party hereunder shall be deemed
to have been given as of the date received, or at the time of delivery of a
facsimile to the relevant facsimile number above.

 

  (c) Each Party hereto may change its address and contact information set forth
above for the purpose of this Agreement by providing written notice to the other
Party of the same from time to time.

 

11



--------------------------------------------------------------------------------

15. TREATMENT OF CONFIDENTIAL INFORMATION.

For purposes of this Agreement, “Confidential Information” shall mean with
respect to a Party (the “Receiving Party”), all information, including without
limitation, any Technology disclosed by the other Party (the “Disclosing Party”)
to the Receiving Party or to any of its employees, consultants, Affiliates, or
sublicensees, whether in writing, or by oral or visual disclosure or
presentation, provided, however, that “Confidential Information” shall not
include information that:

 

  (a) was known to Receiving Party at the time such Confidential Information was
received by the Receiving Party or its Affiliates, as shown by written
documentation, other than by virtue of a prior confidential disclosure to such
Receiving Party or its Affiliates; or

 

  (b) was publicly known when received from Disclosing Party or thereafter
becomes publicly known through no fault or omission of Receiving Party; or

 

  (c) is made known to Receiving Party by a third party who did not derive it
from Disclosing Party and who has a lawful right to make such disclosure free
from any obligation of confidentiality to the Disclosing Party; or

 

  (d) is independently developed by or for the Receiving Party without reference
to or reliance upon any Confidential Information; or

 

  (e) is approved for disclosure by prior written consent of Disclosing Party;
or

 

  (f) is required to be disclosed by government authority; provided; however,
that Receiving Party has provided reasonable advance notice of the impending
disclosure to Disclosing Party and will disclose the Confidential Information to
the extent necessary and to such authority only.

The Receiving Party agrees that it will hold the Confidential Information
received from the Disclosing Party in secrecy and confidence and will not
disclose it to any third party, nor use it for any purpose other than for the
purpose of the performance of this Agreement (which includes with respect to
Viventia the full enjoyment of the license rights granted to it by Merck). Each
Party further agrees that it will restrict disclosure of the Confidential
Information within its own organization and affiliates to those persons having a
need to know it for the purpose of this Agreement, and that such persons will be
advised of the obligation set forth in this Agreement and obligated in like
fashion. The above obligations of the Receiving Party with respect to its
treatment of Confidential Information shall commence as of the Effective Date
and continue through the term of this Agreement and for a period of five
(5) years thereafter. This Agreement shall not be construed as granting any
license rights with respect to the Confidential Information. Except as
otherwise required by applicable laws and regulations, the Parties hereby agree
that any disclosure of the terms and conditions of this Agreement (including
disclosure in connection with potential stock exchange listings, if any) shall
be subject to the other Party’s prior written mutual agreement; provided,
however, that each Party may disclose the terms and conditions of this Agreement
to a prospective investor, and Viventia may disclose the terms of this
Agreement to a prospective sublicensee or marketing partner for a Licensed
Product, pursuant to a written confidentiality agreement.

 

16. WAIVER.

The waiver by Merck of any breach, default or omission the performance or
observance of any of the terms of this Agreement by Viventia shall not be deemed
to be a waiver of any other such breach, default or omission.

 

12



--------------------------------------------------------------------------------

17. FORCE MAJEURE.

If the performance of this Agreement or any obligation hereunder (except for the
payment of money) is prevented, restricted or interfered with by reason of fire
or other casualty or accident, strikes or labour disputes, inability to procure
raw materials, power or supplies, war, invasion, civil commotion or other
violence, compliance with any order of any governmental authorities or any other
act or .conditions whatsoever beyond reasonable control of either Party hereto,
the Party so affected upon giving a prompt notice to the other Party shall be
excused from such performance to the extent of such prevention, restriction or
interference; provided however that the Party so affected shall use commercially
reasonable efforts to avoid or remove such causes of non-performance and shall
continue performance hereunder with the utmost dispatch whenever such causes are
removed, to the extent commercially reasonable.

 

18. ASSIGNMENT.

This Agreement shall not be assigned by either Party without the prior written
consent of the other Party, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, in the event of a merger, consolidation or
similar reorganization of either Party with or into another party, or in the
event of a sale of all or substantially all of the assets of a Party, or with
respect to Viventia in the event of the sale of the business unit or Licensed
Product to which this Agreement pertains, this Agreement shall be assigned to or
become the obligation and liability of the acquiring entity, subject to the
written notification of such acquisition or merger to the other Party. Any
purported assignment in violation of this Section 18 shall be void. The terms
and conditions of this Agreement shall be binding upon and inure to the benefit
of the permitted successors and assigns of the Parties.

 

19. GOVERNING LAW.

This Agreement shall be governed and interpreted in accordance with the laws of
New York without reference to its choice-of-law rules, except that any issue
concerning interpretation, infringement, validity, enforceability, term, or
effect of a patent shall be governed by national law of the country of such
patent.

 

20. ARBITRATION.

All disputes, differences or controversies arising out of or in connection with
this Agreement, its interpretation, performance, or termination, which may arise
between the Parties arising out of, or related to, this Agreement shall be
amicably settled between the Parties. In case of failure of amicable settlement
between the Parties, it shall be finally settled by binding arbitration
conducted in New York City in accordance with the Rules of Concilliation and
Arbitration of the International Chamber of Commerce (Paris, France) (the
“ICC”). The arbitration panel shall be composed of three arbitrators, one of
whom shall be selected by Merck, one of whom shall be selected by Viventia and
the third of whom shall be selected by the two so selected. If both or either of
Merck or Viventia fails to select an arbitrator or arbitrators within fourteen
(14) days after receiving notice of commencement of arbitration or if the two
arbitrators fail to select a third arbitrator within fourteen (14) days after
their appointment, the ICC shall, in accordance with said rules, upon the
request of both or either of’ the Parties to the arbitration, appoint the
arbitrator or arbitrators required to complete the panel. Notwithstanding the
terms contained in Section 19 of this Agreement, U.S. patent law shall govern
any disputes with respect to inventorship under Sections 4.4, 4.5 and 4.6 of
this Agreement.

 

13



--------------------------------------------------------------------------------

The Parties shall share the costs of the arbitration, including administrative
and arbitrators’ fees equally. Each Party shall bear its own costs and
attorneys’ and witnesses’ fees; provided, however, that the prevailing Party, as
determined by the arbitration panel, shall be entitled to an award against the
other Party in the amount of the prevailing Party’s costs and reasonable
attorneys’ fees. If judicial enforcement or review of the arbitrator’s decision
is sought, the prevailing Party shall be entitled to costs and reasonable
attorneys’ fees in addition to any amount of recovery ordered by the court.

Any dispute between the Parties related to or arising from this Agreement or the
Parties’ relationship hereunder that is not arbitrable, including any action to
confirm, enforce, modify, or set aside an arbitration award, shall be heard
exclusively in the state or federal courts located in New York County, New York,
to the exclusion of all other courts, and the parties consent to the
jurisdiction and venue of such courts for such purpose.

 

21. MISCELLANEOUS.

 

  21.1 Acknowledgement. Each Party acknowledges that it has negotiated and
entered into this Agreement in good faith.

 

  21.2 Severability. In the event any one of the provisions of this Agreement is
held unenforceable or in conflict with the law of any jurisdiction, the validity
of the remaining provisions shall not be affected by such holding. The Parties
agree to negotiate and amend in good faith such provision in a manner consistent
with the intentions of the Parties as expressed in the Agreement if any invalid
or unenforceable provision affects the consideration of either Party.

 

  21.3 Interpretation. The Parties acknowledge and agree that: (i) each Party
and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to all Parties hereto
and not in favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.

 

  21.4 Entirety of Agreement. This Agreement contains the entire understanding
of the Parties hereto with respect to the subject matter contained herein. There
are no ·restrictions, promises, covenants or understandings other than those
expressly set forth herein, and no rights or duties on the part of either Party
are to be implied or inferred beyond those expressly herein provided for. The
Parties may, from time to time during the term of this Agreement, amend, modify,
vary, waive or alter any of the provisions of this Agreement, but only by a
written instrument that makes specific reference to this Agreement which is duly
executed by each Party, or in the case of waiver, by the Party or Parties
waiving compliance.

 

  21.5 Further Assurances. Each Party agrees to duly execute and deliver, or
cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including, without limitation,
the filing of such additional assignments, agreements, documents and
instruments, that may be necessary or as the other Party hereto may at any time
and from time to time reasonably request in connection with this Agreement or to
carry out more effectively the provisions and purposes of, or to better assure
and confirm unto such other Party its rights and remedies under, this Agreement.

 

14



--------------------------------------------------------------------------------

  21.6 No Partnership. For the purposes of this Agreement and all obligations to
be performed hereunder, each Party shall be, and shall be deemed to be, an
independent contractor and not an agent, partner, joint venturer or employee of
the other Party. Neither Party shall have authority to make any statements,
representations or commitments of any kind, or to take any action which shall be
binding on the other Party, except as may be explicitly provided for herein or
authorized in writing.

 

  21.7 Research Agreement. This Agreement supersedes the Research Agreement with
respect to any subject matter addressed herein or any inconsistency.

IN WITNESS whereof the Parties have CAUSED this Amended and Restated Agreement
to be duly executed in duplicate originals by their respective officers hereunto
duly authorized, of which one original is to be held by each Party.

 

Merck KGaA       VIVENTIA BIO, INC.

/s/ Dr. Arno Hartmann

     

/s/ Stephen A. Hurly

By:    Dr. Arno Hartmann       By:    Stephen A. Hurly Title:    [Omitted in
original]       Title:    President & CEO Date    October 14, 2015       Date   
October 14, 2015 Merck KGaA         

/s/ Dr. Jens Eckhardt

         By:    Dr. Jens Eckhardt          Title:    Regional General Counsel   
      Date    October 14, 2015         

 

15



--------------------------------------------------------------------------------

SCHEDULE A

Viventia’s Protein = [**]

DeImmunised Protein = [**]

 

16



--------------------------------------------------------------------------------

SCHEDULE B

JOINT PATENT RIGHTS

 

17



--------------------------------------------------------------------------------

SCHEDULE C

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of two

pages were omitted. [**]

 

18